Citation Nr: 1343499	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-25 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi



THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability, to include on an extraschedular basis.  



REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to February 1985 and from November 1986 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO.  

In November 2012, the Board denied entitlement to a TDIU rating, to include on an extraschedular basis.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

The parties subsequently filed a Joint Motion for Remand, requesting that the Court vacate the November 2012 decision and remand the appeal for further action consistent with the motion.  By Order dated in July 2013, the Court granted the Joint Motion.

The VBMS and Virtual VA folders have been reviewed.  

The appeal is being remanded to the RO.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the July 2013 Joint Motion, the parties agreed that the Board relied upon inadequate medical opinions, did not provide an adequate statement of reasons or bases with respect to compliance with VA's duty to assist, and did not fully address items of favorable evidence.  

Notwithstanding the Joint Motion, in October 2013, the attorney submitted a letter indicating that the Veteran "would like to have a hearing at his local VA Regional Office by travel board hearing."  

Accordingly, the case must be REMANDED for the following action:

The RO should take all indicated action in order to schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge at the earliest possible opportunity and to provide appropriate notification to the Veteran and his attorney.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


